Citation Nr: 0431925	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-21 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for Hepatitis C with 
secondary nephropathy, to include due to exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from November 1967 until July 
1970.  He served in Vietnam from July 13,
1968 to June 27, 1970, with recognized Vietnam service to July 3,
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.

In the veteran's April 2001 claim of entitlement to service 
connection for Hepatitis C, the veteran expressed his belief 
that his liver problems were attributable to Agent Orange 
exposure.  The record reflects RO consideration of this 
contention, and the laws and regulations for such basis of 
entitlement were included in the statement of the case issued 
in May 2003.  As such, the matter is for Board consideration 
on this appeal.


FINDINGS OF FACT

The competent evidence does not show that the veteran's 
currently diagnosed Hepatitis C is causally related to active 
service, to include exposure to herbicide agents.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the 
veteran's active military service, to include exposure to 
Agent Orange, nor may it be presumed to have been incurred in 
or aggravated by active service due to exposure to Agent 
Orange.  8 U.S.C.A. §§ 1116, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.301, 3.302, 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

VA letters issued in May 2001 and July 2003 apprised the 
appellant of the information and evidence necessary to 
substantiate his claim.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  Further, the veteran 
was requested to send any additional evidence in his 
possession to VA.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the veteran, as 
required by Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  

In the present case, the appellant received appropriate 
notice prior to the initial unfavorable rating decision 
issued in March 2002.  As such, the timing requirements of 
Pelegrini II have been satisfied  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Finally, a transcript of the veteran's April 
2004 videoconference hearing before the undersigned is of 
record.  

Further regarding the duty to assist, it is noted that, at 
the time of the VA examination in October 2001, reports of 
the veteran's hospitalization in 1977 were not of record.  
Subsequently, in October 2003, such evidence was affiliated 
with the claims file.  The Board has considered whether it 
would be appropriate to remand this matter for another VA 
opinion, this time with the benefit of such documents.  
However, the Board finds that further development would serve 
no useful purpose and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In so 
concluding, the Board notes that the 1977 hospitalization 
records do not discuss the veteran's risk factors.  Indeed, 
the 1977 hospitalization report does not appear to contain 
any pertinent information not already known by the VA 
examiner in October 2001.  As such, it would provide no 
additional basis for a finding that the veteran's Hepatitis C 
was related to any particular event or exposure.  

Finally, the Board has carefully reviewed the veteran's 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.

Relevant law and regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Effective prior to December 27, 2001, for claims involving 
exposure to an herbicide, such as Agent Orange, the law 
provided that veterans who served on active military, naval, 
or air service in the Republic of Vietnam during the period 
beginning January 9, 1962, and ending on May 7, 1975 (the 
Vietnam era), and who have a disease listed at 38 C.F.R. § 
3.309(e), shall be presumed to have been exposed to an 
herbicide agent during such service, unless there is 
affirmative evidence to the contrary.  See 38 U.S.C.A. § 
1116(a)(3) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2001).  
The Court has held that "neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
[a claim for service connection] where the veteran has not 
developed a condition enumerated in either 38 U.S.C. § 1116 
(a) or 38 C.F.R. § 3.309(e)."  McCartt v. West, 12 Vet. App. 
164, 168 (1999) (the Court held that because there was no 
evidence that the appellant had developed an enumerated 
disease, the Board's implicit determination that the 
appellant had presumptive in-service exposure is erroneous as 
a matter of law).  Hence, prior to December 27, 2001, if a 
veteran did not have a condition listed in VA laws and 
regulations that is presumed to be related to herbicide 
exposure, there was no presumption that the veteran was in 
fact exposed to herbicides in service.

The Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001) expanded the 
presumption of exposure to herbicides to include all Vietnam 
era veterans, not just those who have a disease on a 
presumptive list in 38 U.S.C. § 1116(a)(2) and 38 C.F.R. § 
3.309(e).  This expansion of the presumption of exposure to 
herbicides is effective from December 27, 2001.

The following diseases are deemed associated with herbicide 
exposure, under current VA law: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e), including Note 2 (2003).  66 Fed. Reg. 23, 166- 
23,169 (May 8, 2001).  The foregoing diseases shall be 
service connected if a veteran was exposed to an herbicide 
agent during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002) and 38 C.F.R. § 3.307(d) are also satisfied.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994). See also 61 Fed. Reg. 41,442-41,449, and 61 Fed. Reg. 
57,586-57,589 (1996).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).

Nevertheless, the veteran must meet his evidentiary burden 
with respect to service connection.  Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  In Beausoleil v. Brown, 8 
Vet.App. 459, 464 (1996), the United States Court of Veterans 
Appeals recognized that, while § 1154(b) relaxed the 
evidentiary requirement as to the evidence needed to 
establish an injury in service, there is essentially no 
relaxation as to the question of nexus of current disability 
to service, which requires competent medical evidence.  The 
Board also has an obligation to "record in full" its 
reasons for granting or denying service connection.  Caluza 
v. Brown, 7 Vet.App. 498, 509-510 (1995).  

Factual background

At the time of his enlistment examination in November 1967, 
there was no finding of Hepatitis C and no tattoos were 
noted.  The veteran did not complain of Hepatitis or related 
symptoms in a report of medical history completed at that 
time.  During service, there is no showing of diagnosis or 
treatment for Hepatitis C.  A separation examination in July 
1970 was normal, again with no notation of a tattoo.    

Service personnel records do not reflect that the veteran 
received medical training.  The records demonstrate that his 
military occupational specialties included light weapons 
infantryman.

Following service, the veteran underwent a per cutaneous 
needle biopsy of the liver in January 1978.  A low-grade 
chronic hepatocellular inflammatory process was occurring in 
the liver.  The attending physician, H. R., M.D., speculated 
as to low-grade hepatitis.  Examination at that time showed a 
tattoed right forearm.  

In a private treatment report dated in April 1984, it was 
opined that the veteran's chronic hepatitis had become more 
active.  It was indicated that the veteran reported that he 
had been exposed to a jaundiced person at age 13 and had 
received a gamma globulin injection.  He also reported a 
history of two illicit drug needle exposures.  Such use 
reportedly occurred approximately eleven years earlier.  The 
veteran indicated he occasionally had raw seafood.  He denied 
he had ever had a blood transfusion.  

Tests performed in June 1984 yielded results consistent with 
chronic active hepatitis.  

Private treatment records dated in 1991 reflect education 
regarding Hepatitis C.  

Following evaluation in December 1994, the impression was 
probable chronic persistent hepatitis with residual hepatitis 
C viremia demonstrated by PCR.

Liver and spleen scans conducted in 1995 were consistent with 
mild splenomegaly, mild prominence of the left hepatic lobe.  
An April 1996 record showed his condition to be stable from a 
nephrology standpoint.   

In an April 1996 letter written by H. F. R., M.D., it was 
noted that the veteran was advised to undergo a needle biopsy 
of the liver.  It was explained to the veteran that the test 
would be useful in determining whether his Hepatitis C had 
progressed.  The physician's impression was that the veteran 
had chronic persistent hepatitis symptomatically, with no 
real evidence of progression.  The veteran was reluctant to 
undergo another biopsy and stated that he would think it 
over.

The veteran continued to receive follow-up care from 1997 to 
2000.  A February 1999 letter written by H. F. R., M.D., 
indicated that the veteran was taking Rebetron for his 
hepatitis. 

In a communication dated in April 2001, the veteran explained 
that he participated in a combat orientation course upon 
arrival in Vietnam.  He stated that the course involved 
medical training.  Specifically, the veteran stated that 
students had to draw blood from one another, and that needles 
were shared during such exercises.  

In a letter dated May 2, 2001, a private physician opined 
that the veteran's hepatitis C had been acquired in Vietnam.  
No rationale or basis was provided for the statement.

In October 2001 the veteran had a VA examination.  The 
veteran complained of occasional right upper quadrant pain, 
usually after playing tennis.  He denied fatigue and 
weakness.  He did have problems with depression and anxiety.  
He denied ever having had liver or biliary tract surgery.  He 
also denied any blood transfusions, organ transplants or 
hemodialysis.  He reported that, prior to service, he had 
applied a tattoo to his arm using a sewing needle and sewing 
thread.  He indicated the needle had been sterilized under a 
flame.  He denied having body piercings.  The veteran stated 
that, on one occasion in Vietnam he used needles to take 
drugs.  He also reported he shared needles when drawing blood 
in combat training exercises.  He reported he had had 
percutaneous blood exposure in Vietnam when he was proximate 
to soldiers who had been shot.  He indicated that he drank 
heavily during service.  The veteran denied sexual exposure 
to anyone with Hepatitis.  He also denied homosexual 
activity.  He reported an onset of symptoms in 1977.  

Following objective examination, the veteran was diagnosed 
with Hepatitis C which appeared to be quiescent following 
antiviral treatment.  He was also diagnosed with IgA 
nephropathy believed to be secondary to chronic Hepatitis C 
infection.  

The VA examiner commented that there were several incidents 
which could be associated with his Hepatitis C.  He 
specifically referred to the veteran's tattoo received prior 
to service, his in-service intravenous drug use and his 
occupational exposure with shared needles during active duty.  
The examiner noted, however, that there was no documentation 
that allowed for a connection to a particular event or 
exposure.  It was therefore speculative to state the cause of 
the veteran's Hepatitis C.  

Private treatment records dated through 2003 show continued 
care for Hepatitis C.  

In April 2004, the veteran presented testimony at a 
videoconference hearing before the undersigned.  The veteran 
explained that when he arrived in Vietnam he was required to 
take a training course in which he learned how to take blood.  
He testified that he and fellow servicemen then practiced on 
each other.  He stated that the same needle would be reused 
during such exercises.  He reported that the training lasted 
for approximately one to two weeks.  

The veteran next testified that he was transferred to the 
173rd unit, and was assigned to the medics where he assisted 
in surgery, operating on the wounded.  He described one 
instance in which he rescued a man who had fallen off a bus.  
He stated that blood was gushing out from that individual.  
The veteran indicated that the man died on the way to the 
hospital and that the veteran had to clean out the jeep in 
which the man was transported.  

Regarding the history of the veteran's Hepatitis C, the 
veteran stated that he had been initially treated in 1977 by 
D. C., M.D.  According to the veteran, that physician 
believed that the Hepatitis C was related to service.  The 
veteran also stated that an error had been made in one of D. 
C.'s treatment reports.  He stated that the report indicated 
use of needles after service, in 1973.  The veteran explained 
that he never took drugs prior to, or following, service.  He 
indicated that, while on active duty, he shot up morphine on 
one occasion.  

Analysis

In the present case, the evidence of record indicates a 
diagnosis of chronic Hepatitis C.  Therefore, the first 
element of a service connection claim is established.  
However, as will be discussed below, the evidence of record 
fails to demonstrate  the remaining elements of a service 
connection claim.

A review of the service medical records shows no complaints 
or treatment for Hepatitis C or any other liver disorder.  
Moreover, while the veteran contends that he shared needles 
in association with combat training, his military records do 
not indicate any such training.  

The Board acknowledges that the veteran's service personnel 
records reflect that the veteran served as a light weapons 
infantryman in Vietnam.  The Board finds that the 
circumstances of such duty are consistent with the veteran's 
contentions that he was exposed to blood of fellow 
servicemen.  However, there is no objective evidence that 
such exposure caused the veteran's current hepatitis C.  
Rather, the objective evidence consisting of negative service 
medical records, and no demonstration of hepatitis C for 
years following service and subsequent to obtaining tattoos 
and engaging in intravenous drug use, does not support the 
claim.  

In concluding that Hepatitis C was not incurred in service, 
it is noted that the veteran admitted to intravenous drug use 
in service.  The evidence is somewhat contradictory on this 
point.  Indeed, in his April 2004 hearing, the veteran stated 
that on one single occasion he shot up morphine in service.  
He remarked that he never used intravenous drugs prior to or 
following service.  However, in an earlier 1984 treatment 
report, the veteran had admitted to two episodes of illicit 
intravenous drug use, both occurring in approximately 1973, 
which would have followed separation from service.  

In any event, the veteran's possible use of drugs during 
service would not provide a basis for service connection for 
his currently diagnosed Hepatitis C.  In this regard, it is 
noted that compensation shall not be paid if a claimed 
disability was the result of the person's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 
1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2004).  With 
respect to alcohol and drug abuse, Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  Moreover, § 8052 also amended 38 
U.S.C. § 105(a) to provide that, with respect to claims filed 
after October 31, 1990, an injury or disease incurred during 
active service will not be deemed to have been incurred in 
the line of duty if the injury or disease was a result of the 
person's own willful misconduct, including abuse of alcohol 
or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301(d) (2004).  Furthermore, VA's General Counsel 
has confirmed that direct service connection for a disability 
that results from a claimant's own abuse of alcohol or drugs 
is precluded for purposes of all VA benefits where, as here, 
the claim was filed after October 31, 1990.  See VAOGCPREC 7-
99; VAOGCPREC 2-98.  

Further regarding drug usage, it is acknowledged that under 
38 C.F.R. § 3.301(c)(3) the isolated and infrequent use of 
drugs will not be considered willful misconduct.  Here, 
however, it is not clear from the evidence that drug use was 
indeed isolated and infrequent.    

While the veteran is presumed to have been exposed to Agent 
Orange in service, hepatitis C is not a disability listed at 
38 C.F.R. § 3.309 for which presumptive service connection is 
afforded.  In addition, the claims file also fails to contain 
a competent opinion linking the currently diagnosed disease 
to active service, to include exposure to Agent Orange.  
Indeed, the VA examiner in October 2001 was unable to relate 
the current diagnosis to any particular exposure or event.  
Although a private physician opined in May 2001 that the 
veteran's hepatitis C had been acquired in Vietnam, such 
opinion appears to have been based on unsubstantiated 
subjective history as reported by the veteran.  No objective 
basis for the opinion was provided.  As such, it is of lesser 
probative value.  

In conclusion, the evidence fails to show that the veteran's 
currently diagnosed Hepatitis C was causally related to 
active service, to include exposure to Agent Orange.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

ORDER

Service connection for Hepatitis C is denied. 


	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



